Citation Nr: 1729976	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-43 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a cardiac disability, to include as due to exposure to herbicides.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.

5.  Entitlement to service connection for chloracne, to include as due to exposure to herbicides.

6.  Entitlement to service connection for a dental condition, to include as secondary to diabetes mellitus or as due to exposure to herbicides.

7.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  

The Veteran initially was the appellant for the claim on appeal but passed away in January 2011, during the pendency of his appeal.  The present appellant is the Veteran's surviving spouse; she has been substituted as the claimant for the purpose of processing this claim to completion.  38 U.S.C.A. § 5121A (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by occupational and social impairment with reduced reliability and productivity.

2.  A September 1985 rating decision denied entitlement to service connection for hepatitis; the Veteran did not perfect a timely appeal of this decision.  

3.  When considered by itself or in connection with the evidence previously assembled, the appellant has not submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis.

4. The Veteran suffered a myocardial infarction, which is a form of ischemic heart disease, during the appeals period.

5.  The Veteran did not have a diagnosis of diabetes mellitus, type II, for VA purposes.

6. The Veteran did not have a diagnosis of chloracne for VA purposes.

7.  The Veteran's loss of teeth or abscessed gums did not result in loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  

8.  The Veteran's COPD was not etiologically related to service.

9.  A bilateral hearing loss disability was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current hearing loss and service weighs against the claim.

10.  Tinnitus was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between any current tinnitus and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 30 percent for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  New and material evidence has not been added to the record since the September 1985 rating decision; thus, the claim of entitlement to service connection for hepatitis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

3.  The criteria for establishing entitlement to service connection for a heart condition were met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing entitlement to service connection for diabetes mellitus were not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for establishing entitlement to service connection for chloracne were not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for service connection for a dental condition were not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.150 (2016).

7.  COPD was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

8.  Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

9.  Tinnitus was not incurred in or aggravated by the Veteran's military service, nor may such a relationship be presumed.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in March 2010 and August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may experience multiple distinct degrees of disability that might result in the assignment of staged ratings, which are different levels of compensation from the time that the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

On February 26, 2010, VA received the Veteran's claim of entitlement to a rating in excess of 30 percent for PTSD.  This rating had been assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 0 percent (noncompensable) rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.

A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

Turning to the evidence of record, the Veteran underwent a VA examination in March 2010.  The examiner assigned a GAF score of 58, and he noted in his integrated summary and conclusion that the Veteran had complained of increased work-related stress in the past couple of years, but this was suggested to be unrelated to his PTSD.  It was noted that he had taken regular retirement from the Post Office.  He reported that, when he was working, he used to show up regularly and do his job adequately.  He remained married and said that he and his wife generally got along adequately.  He seemed to be somewhat distant from some family members, but he did get along with some family members.  He reported that he often kept to himself without any close friendships, but he continued to be active in church and singing in the choir.  He had some activities that he enjoyed to stay busy with, including gardening and reading.  He said that he did not like the public and crowds because he got irritated with people who were stupid or phony.  He had some increased marijuana abuse, and his mood fluctuated at times between some mild low feelings and feeling content at other times.  He complained of anxiety at times as well.  He was very occasionally distressed by war-related nightmares and memories.  

The March 2010 VA examination report noted a generally euthymic mood; mild anxiousness and agitation, but no panic attacks; no impairment of thought processing or communication; no delusions or hallucinations; some periodic suicidal thoughts, with no present suicidality and no intent to act; adequate personal hygiene and basic activities of daily living; intact memory; no obsessive compulsive behavior; and adequate concentration.

The VA examiner noted that the Veteran had some mild tangentiality and circumstantiality of speech, as he would often go into excessive details.  The examiner noted that this was not related to his PTSD, but rather that it was related to work.  The Veteran's speech was normal in other ways.  It was noted that the Veteran complained of some feelings of irritability, but that he was able to control his temper adequately without any severe outbursts.  


His symptoms of anxiety, depressed mood, suspiciousness, chronic sleep impairment, and mild memory loss are contemplated by the 30 percent rating criteria.  

His affect was not flattened, although he did describe some mild anhedonia or numbness.  In terms of speech impairment, the March 2010 VA examination report noted that the Veteran had some mild tangentiality and circumstantiality of speech, but this was attributed to work and not to his PTSD.  Otherwise, the types of communication difficulties that are implicated in a rating of 50 percent (or higher) were not manifested in the Veteran during the period at issue.  There was no indication of the kinds of comprehension or information processing impairments (such as difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking) that are important components that distinguish psychiatric disabilities that are 30 percent disabling from those that are 50 percent disabling.  While the Veteran had reported that he was being discriminated against at work, his objections were reflective that he was performing very well in his job but that he was not being recognized or properly rewarded.  The Veteran reported engaging in activities, such as reading or playing the piano, that benefit greatly from the ability to concentrate and process information.  

The evidence did reflect some disturbance in motivation and mood, which is one of the enumerated 50 percent rating criteria, as he did at times appear to be preoccupied by his work difficulties. The evidence also reflected some difficulty in establishing and maintaining effective work and social relationships, as he described having difficulty getting along with people at work (who the Veteran believed were discriminating against him).  The Veteran also noted having some periodic suicidal thoughts, which appears under the 70 percent rating.  The Veteran did note, however, that he had no intent to act on any suicidal thoughts.  Otherwise, the record did not describe symptoms that were of similar severity, frequency, and duration as those from the 70 percent and 100 percent criteria.

Although the Veteran did demonstrate some symptoms that were of similar severity, frequency, and duration as those that appear in the 50 percent criteria, the Board finds that, overall, the Veteran's symptoms from that period most closely resembled those of the 30 percent rating.  As indicated above, the Board finds that the cognitive difficulties that distinguish a 50 percent rating from a 30 percent rating were largely absent in this case.  Therefore, the Board finds that the 30 percent rating was appropriate for the period at issue, and that entitlement to a higher rating was not warranted.

The Board has considered the doctrine of reasonable doubt.   However, as the preponderance of the evidence is against this claim, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to a rating in excess of 30 percent for PTSD is not warranted.  In addition, the assignment of staged ratings has been considered and is not for application.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).

A final decision cannot be reopened unless new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; see also Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the Veteran's original claim was based on the theory of entitlement that he contracted hepatitis B through a contaminated needle that was used when he had bloodwork done in connection with his Agent Orange Registry examination at the VA Medical Center (VAMC) in New Salem.  The September 1985 rating decision denied this claim, based in part on a letter from the Director of the VAMC concluding that the Veteran could not have contracted hepatitis B from bloodwork done at the VAMC because they used only disposable needles and syringes.  

In bringing his new claim, the Veteran reasserted his contentions that he had contracted hepatitis B due to contaminated needles at the VAMC. He did not, however, submit any new evidence supporting this assertion.  Therefore, new and material evidence has not been submitted with respect to this theory of causation.

The Veteran has also now claimed that his hepatitis B is etiologically related to his conceded in-service Agent Orange exposure.  The Board notes, however, that a separate theory in support of a claim for a particular benefit is not equivalent to a separate claim, and a final denial on one theory is a final denial on all theories.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004).

Regulations issued pursuant to 38 U.S.C.A. § 1116 stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  Hepatitis B is not one of the disabilities that are entitled to service connection on a presumptive basis based on herbicide exposure.  Therefore, this claim cannot be granted based on the Veteran's conceded herbicide agents exposure.

Nor has the appellant submitted any new evidence of a nexus between his service and his hepatitis B.  Therefore, the Board must find that new and material evidence has not been received, and the claim of entitlement to service connection for hepatitis B is not reopened.



III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Regulations issued pursuant to 38 U.S.C.A. § 1116 stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  Diabetes mellitus type II, chloracne, and ischemic heart disease (to include acute, subacute, and old myocardial infarction) are considered to be presumptive diseases for these purposes.  38 C.F.R. § 3.309(e).

A.  Heart Condition

The record reflects that the cause of the Veteran's death was myocardial infarction, such is an ischemic heart disease.  The Veteran's exposure to herbicide agents in service is conceded.  The Board therefore finds that entitlement to service connection for a heart condition is warranted.

B.  Diabetes Mellitus, Type II, and Chloracne

The Veteran has also claimed entitlement to service connection for diabetes mellitus, type II, and chloracne.  Both of these conditions qualify for presumptive service connection based on herbicide exposure.  A thorough review of the claims file, however, reveals that the Veteran was clinically diagnosed with neither diabetes mellitus, type II, nor with chloracne during his lifetime.  While the Veteran is competent to report on symptoms, he is not competent to diagnose a medically complex disease such as diabetes mellitus, type II, and chloracne.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current diagnosis, service connection for diabetes mellitus, type II, and chloracne cannot be granted.  

C.  Dental Condition

The Veteran contended that he had a dental condition that was related to his diabetes mellitus.  (See February 2010 claim.)  He also stated that "he ha[d] had multiple abscesses in his gum which he states [were] related to Agent Orange exposure."  (See June 22, 2009, VA telepsychiatry consult, page 421 in Virtual VA CAPRI document.)  He also reported that he h[d] had all of his teeth extracted.

As noted above, a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  

In the case at hand, the Board observes that dental conditions are not listed as being eligible for presumptive service connection based on Agent Orange exposure.  In short, the Veteran's dental conditions are not entitled to presumptive service connection based on exposure to Agent Orange.  Therefore, presumptive service connection based on Agent Orange exposure must be denied.

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection, as he may, in the alternative, establish service connection by way of proof of actual direct causation.

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 17.161 (2016).  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016).  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See 38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a) (2016).

The evidence does not reflect that the Veteran suffered any of the types of conditions that are described above as eligible for compensation, as there was no indication that he lost his teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  While the Veteran had alleged that he developed abscesses on his gums due to Agent Orange exposure, such a condition is not listed as being presumptively linked to herbicide exposure.  The Veteran did not otherwise demonstrate that there was a relationship between his dental condition and Agent Orange exposure.  

The Veteran's service treatment records reflect that he did have cavities during service and that he did subsequently have missing teeth.  However, these types of conditions may only be service connected for purposes of establishing eligibility for VA outpatient dental treatment.  

Furthermore, given that the Veteran did not establish service connection for diabetes, service connection for a dental condition on a secondary basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

D.  COPD

The Veteran has also claimed entitlement to service connection for COPD.  His service treatment records reflect that he never complained of, or sought treatment for, symptoms associated with COPD during service.  (See service treatment records.)  The Veteran did not contend that his COPD began during service.  

While the exact onset of his COPD is unclear, post-service medical evidence reflects that it did not manifest until several years following his separation from service.  (See, e.g., October 1984 chest x-ray report from Tazewell Community Hospital Department of Radiology showing normal chest.)  References to COPD in the record are accompanied by references to the Veteran's smoking history.  For example, a July 2001 private medical record notes that the Veteran had COPD and states that he was encouraged to quit smoking everything.  He was given an Albuterol inhaler to use.  

There is no medical evidence of record indicating a link between the Veteran's COPD and his military service, to include his conceded herbicide exposure, and the Board found no basis for seeking a nexus opinion as only the Veteran's general conclusory statements has related the claimed disability to his service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  The Veteran is competent to report on symptoms but he is not competent to opine on the complex medical question of etiology, particularly in light of medical evidence that suggests a post-service cause (smoking) for his COPD.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, the Board must find that entitlement to service connection for COPD must be denied.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

E.  Bilateral Hearing Loss and Tinnitus

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially claimed that these disabilities were etiologically linked to his military service.  The record reflects that the Veteran had hearing loss and tinnitus disabilities during the course of this appeal.  (See December 2010 VA audio examination report.)  It also reflects that, while he did not experience symptoms of hearing loss or tinnitus during service, (see service treatment records) the Veteran was exposed to loud noise while serving in Vietnam.  (See service personnel records.)  The Veteran underwent a VA examination in December 2010 for the purpose of determining whether there was an etiological link between his hearing loss and tinnitus and his in-service noise exposure. 

The December 2010 VA examination report notes review of the record and interview and examination of the Veteran.  The examiner noted that the Veteran was in the military for four years with significant noise exposure as a gunner in the Navy.  He then worked for the United States Postal Service for 21 years with significant noise exposure from the mail sorting machines.  His hearing was within normal limits when he entered service and only a whispered word screening test was performed during the exit physical.  He stated that his hearing loss and tinnitus began in 1990, which was 20 years after he left the military.  In view of the Veteran's oral case history that his hearing loss and tinnitus began in 1990 and the fact that he worked for the Postal Service with significant noise exposure for 21 years, the examiner opined that the Veteran's hearing loss and tinnitus were less likely as not caused by or the result of the noise he was exposed to while in service.  

The Board finds that the December 2010 opinion is highly probative to the matter at hand, as it was written by a medical professional who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner based her opinion on interview and physical examination of the Veteran and review of the record.  The resulting etiology opinion provides a thorough rationale that discusses the facts of the Veteran's case.  For these reasons, the December 2010 medical opinion is highly probative in this case.

The only remaining contrary opinion came from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the questions posed by this claim are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

      (CONTINUED ON NEXT PAGE)



























ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.

New and material evidence not having been received, the claim of entitlement to service connection for hepatitis is not reopened; the appeal is denied. 

Entitlement to service connection for a cardiac disability as due to exposure to herbicides is granted.

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for chloracne, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a dental condition, to include as secondary to diabetes mellitus or as due to exposure to herbicides, is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


